             Case 6:20-bk-03355-KSJ             Doc 321       Filed 01/15/21       Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION
                                    www.flmb.uscourts.gov

In re:                                                   Case No.: 6:20-bk-3355-KSJ
                                                         Chapter 11
First Choice Healthcare Solutions, Inc. et, al.1
                                                         (Jointly Administered)
     Debtors.
___________________________________/

                                         PROOF OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Order Granting Debtor First

Choice Healthcare Solutions, Inc.’s Motion for Authority to Conduct Expanded Capital Raise

(Doc. No. 318) was furnished on January 13, 2021, to all parties receiving electronic

notifications by the CM/ECF system and on January 15, 2021 by U.S. Mail to the following:

Debtors c/o Lance Friedman, 709 S. Harbor City Blvd., Suite 530, Melbourne, FL 32901 and

those parties on the attached matrix.

         I HEREBY CERTIFY that a true and correct copy of the Second Interim Order on

Debtors First Choice Medical Group of Brevard, LLC, FCID Medical, Inc. and Marina Towers,

LLC’s Motion for an Order Approving Assumption of Leases (Doc. No. 320) was furnished on

January 14, 2021, to all parties receiving electronic notifications by the CM/ECF system and on

January 15, 2021 by U.S. Mail to the following: Debtors c/o Lance Friedman, 709 S. Harbor City

Blvd., Suite 530, Melbourne, FL 32901 and those parties on the attached matrix.




1
 The Debtors in these cases are: First Choice Healthcare Solutions, Inc., First Choice Medical Group of Brevard,
LLC, FCID Medical, Inc., and Marina Towers, LLC. The address of all the Debtors is 709 S. Harbor City Blvd.,
Suite 530, Melbourne, FL 32901.


56092999;1
             Case 6:20-bk-03355-KSJ   Doc 321    Filed 01/15/21   Page 2 of 2




Dated: January 15, 2021.                        /s/Esther McKean
                                                Esther McKean
                                                Florida Bar Number: 028124
                                                AKERMAN LLP
                                                420 S. Orange Ave., Suite 1200
                                                Orlando, FL 32801
                                                Phone: (407) 419-8583
                                                Fax: (407) 843-6610
                                                Email: esther.mckean@akerman.com
                                                Counsel for Debtors and
                                                Debtors-in-Possession




                                          2
56092999;1
